Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 

 
Claim 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Webster at al. (US 2015/0002545).

With respect to claim 1, Webster at al. teach determining, by a terminal device (Fig. 4, 400), a target filter kernel (para [0062], blurring the mask with a kernel of the appropriate size); 
performing, by the terminal device (Fig. 4, 400) according to the target filter kernel and depth of field information (para [0088], blurred using a spatially invariant filter; para [0057][0058], blur function based on S1 and S2 the distance between the lens and the layer containing the scene object centered at a current pixel location, and S2 the distance between the lens and the scene focal plane ) corresponding to an input image, filtering and distinguishing processing on the input image to obtain a non-background area and a blurred background area of the input image (background image is segmented from captured image) (Fig. 1 ref label 130); and 
blending (composite), by the terminal device, the non-background area and the blurred background area to obtain a background-blurred image (Bokeh image) (Fig. 1 ref label 150).

With respect to claim 2, Webster at al. teach that the determining, by the terminal device, a target filter kernel comprises: acquiring a first template image, wherein the first template image is an original image corresponding to the target filter kernel; scaling the first template image to a predetermined size of a filter kernel to obtain a second template image; and determining a two-dimensional array corresponding to the second template image as the target filter kernel (para [0125], The Laplacian pyramid of an input image u is a series of Laplacian images constructed at different scales).

With respect to claim 4, Webster at al. teach that filtering the input image according to the target filter kernel to obtain a blurred image; distinguishing, according to the depth of field information (para [0088], blurred using a spatially invariant filter; para [0057][0058], blur function based on S1 and S2 the distance between the lens and the layer containing the scene object centered at a current pixel location, and S2 the distance between the lens and the scene focal plane ), a background area and a non-background area of the blurred image as well as a background area and a non-background area of the input image (background image is segmented from captured image); and determining the background area of the blurred image as the blurred background area. (Fig. 1, ref label 132).


With respect to claim 6, Webster at al. teach that distinguishing a background area and the non-background area of the input image according to the depth of field information (para [0005]); and filtering, according to the target filter kernel, the background area of the input image to obtain the blurred background area (para [0088], blurred using a spatially invariant filter; para [0057][0058], blur function based on S1 and S2 the distance between the lens and the layer containing the scene object centered at a current pixel location, and S2 the distance between the lens and the scene focal plane).


With respect to claim8, Webster at al. teach that after determining, by the terminal device, the target filter kernel, the method further comprises: acquiring an input image (captured image) and the depth of field information (depth map) corresponding to the input image (Fig. 1, 110 and 120)

With respect to claim 9, Webster at al. teach that after obtaining, by the terminal device, the background-blurred image, the method further comprises: displaying the background-blurred image on a preview interface of the terminal device.(Fig. 4 ref label 414)

10. An image processing apparatus, comprising: a processor; a memory configured to store an instruction executable by the processor; and a communication bus configured to implement connection communication between the processor and the memory, wherein the processor is configured to: determine a target filter kernel; perform, according to the target filter kernel and depth of field information corresponding to an input image, filtering and distinguishing processing on the input image to obtain a non-background area and a blurred background area of the input image; and blend the non-background area and the blurred background area to obtain a background-blurred image.

With respect to claim 10, claim 10 is rejected same reason as claim 1 above.
With respect to claim 11, claim 11 is rejected same reason as claim 2 above.
With respect to claim 13, claim 13 is rejected same reason as claim 4 above.
With respect to claim 15, claim 15 is rejected same reason as claim 6 above.
With respect to claim 17, claim 17 is rejected same reason as claim 1 above.
With respect to claim 18, claim 18 is rejected same reason as claim 2 above.
With respect to claim 19, claim 19 is rejected same reason as claim 4 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 and 12 are rejected under 35 USC 103 as being unpatentable over Webster at al. (US 2015/0002545) in view of Seely et al. (US 11,120,528)
Webster at al. teach all the limitations of claim 2 as applied above from which claim 3 respectively depend.
      	Webster at al. do not teach expressly that receiving a selection instruction comprising a spot type; and the acquiring the first template image comprises: determining the first template image according to the spot type in the selection instruction.
      	Seely et al. teaches receiving a selection instruction comprising a spot type (bokeh shape); and the acquiring the first template image comprises: determining the first template image according to the spot type in the selection instruction. (col. 8 lines 16-44, determine the color of the individual point light sources ( e.g., highlight recovery operations) and enlarge and blur the individual point light sources using bokeh shapes).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use one of variety of bokeh shapes  in the method of Webster at al.
      	The suggestion/motivation for doing so would have been to enhance background of image use one of variety of visual effect..
Therefore, it would have been obvious to combine Seely et al. with Webster at al. to obtain the invention as specified in claim 3.

With respect to claim 12, claim 12 is rejected same reason as claim 3 above.


Allowable Subject Matter
 
1.    Claims 5, 7, 14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663